DETAILED ACTION
Status of Claims
	This Correspondence is in response to Application 16/690,019 filed 11/20/2019. This Application claims priority to JP2019-037770 filed 03/01/2019. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The following references have only been considered based on the translated abstracted provided:
	JP 5881644 B2

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of setting coupon information, inhibiting or allowing coupon redemption based on a 
The limitations of setting coupon information, inhibiting/allowing coupon redemption, and settling transactions, as drafted, is a process that, under its broadest reasonable interpretation, falls within a certain method of organizing human activity, specifically a fundamental economic process. That is, other than reciting “input device” and “processor,” the invention is directed towards managing a commercial interaction including the application of rules in the settlement of a transaction. If a claim limitation, under its broadest reasonable interpretation, is directed towards a fundamental economic practice, then it falls within the “certain method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements using an input device and processor to perform both the receiving, setting, and allowing/inhibiting steps. The input device and processor in these steps are recited at a high-level of generality (i.e., an input device for putting information into a computer and a generic processor performing a generic computer function of identifying/reading information, and making decisions based on Boolean rules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, 16-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebikov et al (US 20150371255 A1) (hereafter Rebikov).
As per claim 1:
An information processing apparatus comprising: 
an input device for inputting designations of coupons that are associated with benefits provided for a settlement person of a transaction; and (See Rebikov ¶0025, “The coupons presented by customer can be scanned via barcode, image, or any other scanning method. The coupons presented could be stored on a cell phone or other digital device and be scanned in. Also coupons can have numbers or identifiers manually entered.” Rebikov discloses an input device for inputting coupon designations.)
a processing circuit having programmed instructions to: (See Rebikov ¶0024, “Step 22 : POS terminal sends customer's coupons and the composition of the check to the processing server. Step 23: The processing server or POS terminal determines which coupons presented by customer account for the greatest discount for the customer on the basis of data submitted by the POS terminal to determine which are most beneficial to the customer in the current purchase.” Rebikov discloses a processing server.)
set a first coupon that is a target of a first designation received by the input device; 
set a second coupon that is the target of a second designation received by the input device in response to determining that a combination of the first coupon and the second coupon is allowed to be applied in the transaction; and 
(See Rebikov ¶0024, “Step 23: The processing server or POS terminal determines which coupons presented by customer account for the greatest discount for the customer on the basis of data submitted by the POS terminal to determine which are most beneficial to the customer in the current purchase.” Rebikov discloses identifying the coupons based on the received designations.)
inhibit setting the second coupon in response to determining that the combination is not allowed to be applied in the transaction.
(See Rebikov ¶0025, “Also coupons can have numbers or identifiers manually entered. The selected coupons and awards are chosen based upon their ability to be used together so that they are not mutually exclusive or limited in such a way that the coupons cannot be used together. Awards include but are not limited to: discounts, 
As per claim 10:
The information processing apparatus of claim 1, wherein the processing circuit has programmed instructions to inhibit setting the second coupon independent of the first coupon in response to determining that the second coupon does not meet an application condition for the transaction, the application condition including at least one of a minimum total price for the transaction, an associated commodity being included in the transaction, an expiration date, or a valid shop. (See Rebikov ¶0023, “Business logic and rules include such option as using awards based on expiration date, maximum benefit to buyer, maximum number of coupons/awards redeemable, maximum number of rewards points a customer could accrue, and more, etc. The processing server may be a separate server from the point of sale terminal and connected to via a network connection or the functions of the processing server can be carried out on the point of sale terminal. The processing server compares the list of items on the customer's check with the coupons available to the customer and determines what is the greatest award that is available to the customer while taking into account if any of the coupons are mutually exclusive and cannot be used together. Coupons should be validated in order 
As per claim 11:
The information processing apparatus of claim 1, further comprising an output device for notifying an operator, wherein the processing circuit has programmed instructions to provide a notification to the settlement person through the output device indicating that the combination is not allowed to be applied in the transaction. (See Rebikov ¶0025, “If the selected list does not include all coupons presented at the point of sale then the point of sale terminal will provide notification, visual and/or audio, as to which of the coupons are to be redeemed at the present time and which ones should be rejected.” Rebikov discloses providing a notification of coupons to be approved and rejected.)
As per claim 12:
The information processing apparatus of claim 11, wherein the processing circuit has programmed instructions to allow the settlement person to select between applying the first coupon or the second coupon following the notification being provided to the settlement person. (See Rebikov ¶0024, “Step 26: Cashier approves/rejects the list of coupons which will be redeemed in the current purchase (and the total discount).” Rebikov discloses the concept of having instructions for providing a choice to apply the coupons.)
As per claim 16:
A settlement apparatus comprising: 
an input device for inputting designation of a coupon that is associated with a benefit provided for a settlement person of a transaction; (See Rebikov ¶0025, “The coupons presented by customer can be scanned via barcode, image, or any other scanning method. The coupons presented could be stored on a cell phone or other digital device and be scanned in. Also coupons can have numbers or identifiers manually entered.” Rebikov discloses an input device for inputting coupon designations.)
a processing circuit having programmed instructions to: (See Rebikov ¶0024, “Step 22 : POS terminal sends customer's coupons and the composition of the check to the processing server. Step 23: The processing server or POS terminal determines which coupons presented by customer account for the greatest discount for the customer on the basis of data submitted by the POS terminal to determine which are most beneficial to the customer in the current purchase.” Rebikov discloses a processing server.)
set, as an application coupon, the coupon that is a target of designation input by the input device; (See Rebikov ¶0024, “Step 23: The processing server or POS terminal determines which coupons presented by customer account for the greatest discount for the customer on the basis of data submitted by the POS terminal to determine which are most beneficial to the customer in the current purchase.” Rebikov discloses identifying the coupons based on the received designations.)
inhibit setting the coupon that is the target of the designation input by the input device as the application coupon when the coupon that is the target of the designation is not allowed to be used in combination with a previously set application coupon; (See 
execute settlement processing for settling the transaction; and 
provide a benefit associated with the previously set application coupon and, if not inhibited, the application coupon regarding the settlement processing.
(See Rebikov ¶0024, “Step 27: The check is closed with the applied discount. Step 28 : POS terminal sends coupons to processing server for redemption and the coupons are either marked as either used or deleted from the list of valid outstanding coupons.” Rebikov discloses executing the settlement of the transaction including providing the benefit of the non-inhibited coupon.)
As per claim 17:
The settlement apparatus of claim 16, wherein the processing circuit has programmed instructions to register a content of the transaction. (See Rebikov ¶0012, “The coupon system determines the greatest number of usable coupons based upon 
As per claim 19:
The settlement apparatus of claim 16, wherein the processing circuit has programmed instructions to notify an operator that the previously set application coupon is not allowed to be used in combination with the coupon that is the target of the designation input. (See Rebikov ¶0025, “If the selected list does not include all coupons presented at the point of sale then the point of sale terminal will provide notification, visual and/or audio, as to which of the coupons are to be redeemed at the present time and which ones should be rejected.” Rebikov discloses providing a notification of coupons to be approved and rejected.)
As per claim 20:
A method of causing a computer provided in an information processing apparatus including an input device for inputting a designation of a coupon that is associated with a benefit provided for a settlement person of a transaction, the method comprising: (See Rebikov ¶0025, “The coupons presented by customer can be scanned via barcode, image, or any other scanning method. The coupons presented could be stored on a cell phone or other digital device and be scanned in. Also coupons can have numbers or identifiers manually entered.” Rebikov discloses an input device for inputting coupon designations. See Rebikov ¶0024, “Step 22 : POS terminal sends customer's coupons and the composition of the check to the processing server. Step 23: The 
setting, as an application coupon, the coupon that is a target of designation input by the input device; and (See Rebikov ¶0024, “Step 23: The processing server or POS terminal determines which coupons presented by customer account for the greatest discount for the customer on the basis of data submitted by the POS terminal to determine which are most beneficial to the customer in the current purchase.” Rebikov discloses identifying the coupons based on the received designations.)
inhibiting the setting of the coupon that is the target of the designation input by the input device as the application coupon when the coupon that is the target of the designation is not allowed to be used in combination with a previously set application coupon. (See Rebikov ¶0025, “Also coupons can have numbers or identifiers manually entered. The selected coupons and awards are chosen based upon their ability to be used together so that they are not mutually exclusive or limited in such a way that the coupons cannot be used together. Awards include but are not limited to: discounts, other goods, additional amounts of the same goods, bonus points, new coupons, etc. If the selected list does not include all coupons presented at the point of sale then the point of sale terminal will provide notification, visual and/or audio, as to which of the coupons are to be redeemed at the present time and which ones should be rejected.” Rebikov discloses the concept of determining whether the plurality of coupons can be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebikov et al (US 20150371255 A1) (hereafter Rebikov), in view of Main et al. (US 20080077484 A1) (hereafter Main).
As per claim 2:
Although Rebikov discloses the above-enclosed invention, Rebikov fails to explicitly disclose the particular benefit types associated with coupons.

The information processing apparatus of claim 1, wherein the first coupon has a first benefit and the second coupon has a second benefit, wherein each of the first benefit and the second benefit is associated with a respective type of benefit, and wherein the respective type of benefit for each of the first benefit and the second benefit is (i) a first type including a given discount amount from a price of a target commodity included in the transaction, (ii) a second type including a given discount ratio from the price of the target commodity included in the transaction, (iii) a third type including a given discount amount from a subtotal amount based on prices of a plurality of commodities in the transaction, (iv) a fourth type including a given discount ratio from the subtotal amount, or (v) a fifth type including a given discount in a discount amount or at a discount ratio that varies depending on the settlement person. (See Main ¶0028, “Discount indicia 38 include information about the type of commercial advantage being offered. For example, discount indicia 38 may indicate that the offer is for a dollar amount off of a product purchase price, for a percentage off the product purchase price, for a percentage off a total cost of a purchase, for a free product when another product is purchased, or for any other suitable commercial advantage.” Main teaches the concept of coupons to have different benefits.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Main with the invention of Rebikov as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one 
As per claim 3:
The information processing apparatus of claim 2, wherein the respective type of benefit of the first benefit and the second benefit is different. (See Main ¶0028, “Discount indicia 38 include information about the type of commercial advantage being offered. For example, discount indicia 38 may indicate that the offer is for a dollar amount off of a product purchase price, for a percentage off the product purchase price, for a percentage off a total cost of a purchase, for a free product when another product is purchased, or for any other suitable commercial advantage.” See also Main Fig. 9 and ¶0048, “In one embodiment, coupon designations 76 also identify a particular format or configuration of coupon 12. For example, coupons may be generated in a variety of formats including that illustrated in FIG. 2 for coupon 12. For instance, coupons may be provided in a format similar to that illustrated and described for coupon 112 in FIG. 6, coupon 212 in FIG. 8, coupon 312 in FIG. 9, and other suitable coupon configurations. Each of coupons 112, 212, and 312 are similar to coupon 12 as described above and as will primarily be referred to below except for the differences 
As per claim 6:
The information processing apparatus of claim 2, wherein the respective type of benefit of the first benefit and the second benefit is the same. (See Main fig. 2 and ¶0027, “Coupon 12 generally includes offer details 32 and a redemption portion 34. Offer details 32 indicate various specifics regarding individual offers being made with coupon 12. For instance, offer details 32 include product indicia 36 (generally indicated in FIG. 2) and discount indicia 38. In one embodiment, product indicia 36 identify what goods and/or services, if any, are associated with an offer. Product indicia 36 include a name and/or brand 36a of the product and/or a graphical depiction 36b of the product associated with the offer being presented where the product may be one or more of a good and a service offered for retail sale.” Main teaches the concept of multiple coupons to have the same type of benefit.)

Claims 4-5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebikov et al (US 20150371255 A1) (hereafter Rebikov), in view of Main et al. (US 20080077484 A1) (hereafter Main), in view of Haupt et al. (US 20130304563 A1) (hereafter Haupt).
As per claim 4:
Although the combination of Rebikov and Main discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of the determination of the combination of coupons being permitted based on types.

The information processing apparatus of claim 3, wherein the processing circuit has programmed instructions to determine that the combination of the first coupon and the second coupon is not allowed to be applied in the transaction in response to the respective type of benefit of the first coupon and the second coupon being one of the third type, the fourth type, or the fifth type. (See Haupt ¶0046-¶0055, “Base Offers are the kind of offers that embody a specific usage with a specific party (i.e. a 1:1 linking). For example, a car rental company offers a deal of 15% off rental price. The bulk of offers in the data acquisition stream are typically Base Offers. Base offers have some value or discount, and may have an expiry date. Base offers are categorized into broad groupings associated with the kind of third-party they are typically used with (see Category). 

[0047] Stackable Offers are offers that can be combined with other offers (or used alone). Stackable offers usually fall into one of a number of broad sub-types such as: 

[0048] 1. Cash Back; 

[0049] 2. Points; and 

[0050] 3. Discounts. 

[0051] A Stackable offer may be constrained in its specific use and on what kind of Base offers or type of third-party transaction or business it can be applied. Stackable offers may be used: 

[0052] 1. Everywhere (e.g. 1% cash back on any transaction of a credit card) 

[0053] 2. A subset of third-party businesses or types of offers 

[0054] 3. Some other usage constrained case 

[0055] A Stackable combination is typically suggested through the invention's data analysis sub-system, but candidate offers and combinations can also be suggested by end-user customers of the system. Both system generated and user-sourced combinations can be rated, compared, shared, and used.” Haupt teaches the concept of determining combinability of coupons based on the types of benefit.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Haupt with the combination of Rebikov and Main. As shown, the combination discloses the concept of determining if multiple coupons are mutually exclusive for redemption based on the rules of the plurality of coupons, wherein there are multiple types of coupon benefits. Haupt further teaches the rules for combinable coupons to be based on a plurality of factors including the individual rules of the coupons, the total value of the coupons, and the types of 
As per claim 5:
The information processing apparatus of claim 3, wherein the processing circuit has programmed instructions to determine that the combination of the first coupon and the second coupon is allowed to be applied in the transaction in response to (a) the respective type of benefit of the first coupon being one of the first type or the second type and (b) the respective type of benefit of the second coupon being one of the third type, the fourth type, or the fifth type. (See Haupt ¶0046-¶0055, wherein Haupt teaches the concept of determining combinability of coupons based on the types of benefit.)
As per claim 7:
The information processing apparatus of claim 6, wherein the processing circuit has programmed instructions to determine that the combination of the first coupon and the second coupon is not allowed to be applied in the transaction in response to the respective type of benefit of the first coupon and the second coupon being one of the third type, the fourth type, or the fifth type. (See Haupt ¶0046-¶0055, wherein Haupt teaches the concept of determining combinability of coupons based on the types of benefit.)
As per claim 9:
The information processing apparatus of claim 6, wherein the processing circuit has programmed instructions to determine that the combination of the first coupon and the second coupon is allowed to be applied in the transaction in response to (a) the respective type of benefit of the first coupon and the second coupon being one of the first type or the second type and (b) the first coupon and the second coupon being associated with a different target commodity. (See Main fig. 2 and ¶0027, “Coupon 12 generally includes offer details 32 and a redemption portion 34. Offer details 32 indicate various specifics regarding individual offers being made with coupon 12. For instance, offer details 32 include product indicia 36 (generally indicated in FIG. 2) and discount indicia 38. In one embodiment, product indicia 36 identify what goods and/or services, if any, are associated with an offer. Product indicia 36 include a name and/or brand 36a of the product and/or a graphical depiction 36b of the product associated with the offer being presented where the product may be one or more of a good and a service offered for retail sale.” Main teaches the concept of multiple coupons to have the same type of benefit for different products, wherein Haupt further teaches different rules for approval or denial of a combination of coupons.)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebikov et al (US 20150371255 A1) (hereafter Rebikov), in view of Main et al. (US 20080077484 A1) (hereafter Main), in view of Haupt et al. (US 20130304563 A1) (hereafter Haupt), in view of Koser et al. (US 20130325580 A1) (hereafter Koser).
As per claim 8:
The information processing apparatus of claim 6, wherein the processing circuit has programmed instructions to determine that the combination of the first coupon and the second coupon is not allowed to be applied in the transaction in response to (a) the respective type of benefit of the first coupon and the second coupon being one of the first type or the second type and (See Haupt ¶0046-¶0055, wherein Haupt teaches the concept of determining combinability of coupons based on the types of benefit.)
Although the combination of Rebikov, Main, and Haupt discloses the above-enclosed invention, the combination fails to explicitly disclose the first and second coupon to be associated with the same target commodity.
However Koser, which talks about managing the redemption of coupons, teaches the concept of multiple coupons to be associated with a single target commodity.
(b) the first coupon and the second coupon being associated with the same target commodity. (See Koser ¶0028, “In another situation, at 133, the offer control manager overrides the final price when the final price goes negative (below zero or results in money being credited to the consumer). In fact, the override can occur when the final price falls below any predefined threshold value, such that the final price is assigned to the predefined threshold value. This situation can occur when the manufacturer demands that the price for the item never fall below a certain minimum price or below zero.” Koser teaches the concept of multiple coupons to be directed towards the same product and determining if the combination is permitted.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Koser with the combination of Rebikov, Main, and Haupt. As shown, the combination of references discloses the concept of .

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebikov et al (US 20150371255 A1) (hereafter Rebikov), Spolar (US 20100114783 A1) (hereafter Spolar).
As per claim 13:
Although Rebikov discloses the above-enclosed invention, Rebikov fails to explicitly disclose the output device to be a touch panel.
However Spolar as shown, which talks about bundling commercial products, teaches the concept of a point of sale to include a touch panel.
The information processing apparatus of claim 11, wherein the output device is a touch panel. (See Spolar ¶0021, “There are many types of cashier computers, also known as system computers or computer checkout stations, to handle monetary transactions, including but not limited to point-of-sale (POS) systems, First Data, retail management systems, Microsoft Dynamics, cash tellers, Sharp, Casio, Palm Pilot, BarCode Scanners, IBM retailer, and Samsung. They all have similar functions: to 
Therefore it would have been obvious to one of ordinary skill in the time of the invention to have utilized the teaching of Spolar with the invention of Rebikov as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, Rebikov discloses the point of sale to provide audio and visual outputs to the user as well as receiving inputs. Spolar further teaches that it is known for point of sale systems to include multiple input and output devices including touch screens for interacting with a user. Thus it would have been obvious and predictable for a point of sale system to include a touch screen as Spolar teaches that it is known for a point of sale system to include a plurality of input and output devices for interacting with a user.
As per claim 14:
The information processing apparatus of claim 11, wherein the input device and the output device are the same device. (See Spolar ¶0021, “There are many types of 
As per claim 15:
Although Rebikov discloses the above-enclosed invention including a scanner on the point of sale, Rebikov fails to explicitly disclose the particular input devices.
However Spolar as shown, which talks about bundling commercial products, teaches the concept of a point of sale to include a plurality of input devices.
The information processing apparatus of claim 1, wherein the input device includes at least one of a touch panel, a hand scanner, a fixed scanner, or a reader-writer. (See Spolar ¶0021, “There are many types of cashier computers, also known as system computers or computer checkout stations, to handle monetary transactions, including but not limited to point-of-sale (POS) systems, First Data, retail management 
Therefore it would have been obvious to one of ordinary skill in the time of the invention to have utilized the teaching of Spolar with the invention of Rebikov as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, Rebikov discloses the point of sale to provide audio and visual outputs to the user as well as receiving inputs. Spolar further teaches that it is known for point of sale systems to include multiple input and output devices including touch screens for interacting with a user. Thus it would have been obvious and predictable for a point of sale system to include a touch screen as Spolar teaches that it is known for a point of sale system to include a plurality of input and output devices for interacting with a user.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebikov et al (US 20150371255 A1) (hereafter Rebikov), in view of Main et al. (US 20080077484 A1) (hereafter Main), in view of Haupt et al. (US 20130304563 A1) (hereafter Haupt), in view of Koser et al. (US 20130325580 A1) (hereafter Koser).
As per claim 18:
Although Rebikov discloses the above-enclosed invention, Rebikov fails to explicitly disclose the particular benefit types associated with coupons.
However Main as shown, which talks about multiple coupon offers, teaches the concept of different types of benefits. 
(See Main fig. 2 and ¶0027, “Coupon 12 generally includes offer details 32 and a redemption portion 34. Offer details 32 indicate various specifics regarding individual offers being made with coupon 12. For instance, offer details 32 include product indicia 36 (generally indicated in FIG. 2) and discount indicia 38. In one embodiment, product indicia 36 identify what goods and/or services, if any, are associated with an offer. Product indicia 36 include a name and/or brand 36a of the product and/or a graphical depiction 36b of the product associated with the offer being presented where the product may be one or more of a good and a service offered for retail sale.” Main teaches the concept of multiple coupons to have the same type of benefit while multiple benefits types are possible.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Main with the invention of Rebikov as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one 
Although the combination of Rebikov and Main discloses the above-enclosed invention, the combination fails to explicitly disclose the first and second coupon to be different to be inhibited.
The settlement apparatus of claim 16, wherein, when the benefit associated with the coupon that is the target of the designation input by the input device and a benefit associated with the previously set application coupon have the same providing form but are different from each other, the processing circuit has programmed instructions to inhibit setting the coupon that is the target of the designation as the application coupon. (See Koser ¶0005, “One issue with coupons is that the coupons can be distributed from a wide variety of sources for a single product. For instance, a manufacturer may issue a coupon for a product and a local grocery store may issue its own coupon for the same product. When this situation happens, the actual price of the product can be reduced below zero, such that a consumer receives a credit for taking the product. Applying multiple coupons to a same product is referred to as "coupon stacking."” Koser teaches the concept of multiple different coupons to be inhibited.)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gillies et al. (US 20100122274 A1), which talks about the distribution and redemption credits including the concept of validating multiple coupons based on a weighted sum value.
Redford et al. (US 20040054590 A1), which talks about limiting the usage of coupons including enforcing rules associated with combined coupon redemption. 
Barik et al. (US 20020143612 A1), which talks about recommendation of electronic coupons including determining mutually exclusive coupons.
Kamireddy et al. (US 20180315069 A1), which talks about promotional pricing adjustment and application including determining stacking eligibility.
Burgess et al. (US 20140100929 A1), which talks about redemption of offers including determining the satisfaction of a plurality of conditions including stacked offer conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER H. CHOI can be reached on (469)295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VINCENT M CAO/           Primary Examiner, Art Unit 3622